Citation Nr: 1543530	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-14 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral vestibular disorder or nerve damage.

2.  Entitlement to total disability based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	John P. Dorrity, Accredited Agent



ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had active service from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2013, the RO denied service connection for hearing loss, tinnitus, and vestibular disorder.  The Veteran appealed, and service connection was subsequently granted in full for hearing loss and tinnitus in a June 2014 rating decision; thus, those two issues are no longer on appeal.  

As discussed below, the Veteran withdrew his request for a hearing that was scheduled for April 2015 on the remaining issue, as well as to withdraw the appeal.

In July 2015, the RO denied a TDIU; the Veteran initiated an appeal for this issue.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative, requesting a withdrawal of the appeal for a peripheral vestibular disorder or nerve damage.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met for the issue of entitlement to service connection for a peripheral vestibular disorder or nerve damage.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (5).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw an appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

In the present case, the appellant and his authorized representative submitted a written statement via facsimile transmission in April 2015, which is contained in the Virtual VA claims file, requesting to withdraw the issue on appeal of entitlement to service connection for a peripheral vestibular disorder or nerve damage.  This satisfied the requirements for a request to withdraw this appeal.  See 38 C.F.R. § 20.204(a), (b).  Hence, there remain no allegations  of errors of fact or law for appellate consideration in this regard.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed in this regard.  Id.


ORDER

The appeal is dismissed for the issue of entitlement to service connection for a peripheral vestibular disorder.


REMAND

In a July 2015 rating decision, the RO denied entitlement to a TDIU.  The Veteran submitted a notice of disagreement for this issue in August 2015; however, a statement of the case (SOC) has not yet been provided for this issue.  Therefore, the Board has no discretion; this issue is under the Board's jurisdiction, and a remand is necessary to provide a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case on the issue of entitlement to a TDIU.  This issue should not be certified or returned to the Board, unless a timely substantive appeal is received.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


